JUSTICE McNAMARA, dissenting: I respectfully dissent. I agree with the State that intervenor’s testimony that the car was a gift from her unemployed husband, that title was taken in her name as a precaution against divorce, and that she was unaware that her husband was involved in drug sales was completely incredible and unworthy of belief. In view of the facts that the husband had recently served two years in jail for a drug transaction and that while unemployed, he paid $27,000 in cash for the car in question, the State demonstrated in overwhelming fashion that intervener was aware of the husband’s drug transactions. I would reverse the judgment of the trial court ordering the State to deliver the seized vehicle to the intervenor.